Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites:
5. The method of claim 1, wherein: 
controlling the at least the first switch includes electrically coupling a second terminal of the sensor inductance to a first supply node by the first switch while a second node of the sensor inductance is coupled to a reference voltage; and 
controlling at least the second switch includes coupling the second terminal of the sensor inductance to the first modulator capacitance.

It is unclear to the examiner what is meant by “second node” as the language is inconsistent with what is recited in the specification and other claims. As best understood by the examiner, the claim is directed towards Figs. 4B and 4C with the first switch corresponding to SW3 in Fig. 1B, the second terminal corresponding to terminal Rx in Fig. 1B, and the second switch corresponding to switch SW2 in Fig. 1B. As best understood by the examiner in view of the specification, and what would be reasonable to one of ordinary skill in the art in view of the plain meaning, “a second terminal of the sensor inductance” and “a second node of the sensor inductance” would correspond to the same component. As such, it is unclear what is meant by the limitations as claimed. 
The use of “terminal” and “node” is confusing and inconsistent throughout the application. In a first embodiment, para. [0049], refers to a first sensor node (Tx) and a second sensor node (Rx) as shown in Fig. 1B. Paras. [0063]-[0064] uses “terminal” when referring to first terminal A and second terminal B in regards to the inductor Ls of the sensor cell 416. The term “node” is used in reference to the supply nodes. In a later embodiment, paras. [0082] – [0085] refer to terminals A and B. 
Further confusing the matter, claim 2 recites “a first terminal of the sensor inductance” and “a second terminal of the sensor inductance”. While claim 5 does not depend on claim 2, the nomenclature is inconsistent between claims which causes confusion. 
The examiner recommends the applicant review the claim and maintain and consistent nomenclature when referencing equivalent components. For the purpose of examination, the claims will be interpreted wherein “a second terminal of the sensor inductance” is interpreted as a first terminal A as shown in Figs. 4A-7D and 7A-7D. No prior art was identified at this time. 
An attempt to contact the applicants was made prior to filing the office action in order to advance prosecution, but the examiner was unable to reach the applicant’s representatives.  

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.


Regarding claim 1, the closest related prior art is Guthrie et al. US 9,977,057 a method, comprising: in a first phase of a sensing operation, controlling at least a first switch to energize a sensor inductance; a second phase of the sensing operation that follows the first phase, couple the sensor inductance to a first modulator capacitance, the current generating a first modulator voltage at the first modulator capacitance; repeating the at least first and second phases to generate a first modulator voltage at the first modulator capacitance; and converting at least the first modulator voltage into a digital value representing the sensor inductance.
The prior art of record fails to teach a method, comprising: in a second phase of the sensing operation that follows the first phase, controlling at least a second switch to couple the sensor inductance to a first modulator capacitance to induce a first fly-back current from the sensor inductance, the first fly-back current generating a first modulator voltage at the first modulator capacitance, and in response to the first modulator voltage, controlling at least a third switch to generate a balance current that flows in an opposite direction to the fly-back current at the first modulator node, in combination with all other limitations of claim 1.
Claims 2-4 and 6-8, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Regarding claim 9, the prior art of record teaches device, comprising: a plurality of input/outputs (I/Os), including at least a first I/O configured to couple to a first inductive sensor terminal and a second I/O configured to couple to a second inductive sensor terminal; 5a plurality of switches; a switch controller circuit configured to in a first phase of a sensing operation, operate at least a first switch to energize a sensor inductance of the first inductive sensor by enabling a current path to the sensor inductance, couple the second I/O to a first modulator node, and an analog to digital conversion (ADC) circuit including a modulator circuit configured to generate a stream of pulses in response to at least the first modulator voltage, and 20an encoder configured to encode the stream of pulses into a digital values representing the sensor inductance.

The prior art of record fails to teach or suggest a switch controller circuit configured to10 in a second phase of the sensing operation that follows the first phase, operate at least a second switch to couple the second I/O to a first modulator node and induce a first fly-back current from the sensor inductance that generates at least a first modulator voltage at the first modulator node, and in response to the first modulator voltage, operate at least a third switch to 15generate a balance current that subtracts from the first fly-back current at the first modulator node, in combination with all other limitations of claim 9.
Claims 10-15, definite and enabled by the specification, are allowed through a dependence on allowed claim 9.

Regarding claim 16, the prior art of record teaches a system, comprising: a sensor having a sensor inductance, a first terminal and a second terminal; an inductive sensing device that includes 20a plurality of input/outputs (I/Os), including a first I/O coupled to the first terminal and a second I/O coupled to the second terminal, a plurality of switches, a switch controller circuit configured to in a first phase of a sensing operation, operate at least a first switch to 25energize the sensor inductance, and in a second phase of the sensing operation that follows the first phase, couple the second I/O to a first modulator node that generates a first modulator voltage on the first modulator node; 30an analog to digital conversion (ADC) circuit including a modulator configured to generate a stream of pulses in response to at CD20033 39least the first modulator voltage, and an encoder configured to encode the stream of pulses into a digital values that represent the sensor inductance.
The prior art of record fails to teach or suggest in a second phase of the sensing operation that follows the first phase, operate at least a second switch to couple the second 1/O to a first modulator node to induce a first fly-back current from the sensor inductance that generates a first modulator voltage on the first modulator node, in combination with all other limitations of claim 16. 
Claims 17-21, definite and enabled by the specification, are allowed through a dependence on allowed claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868